Citation Nr: 0921855	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-41 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for hearing 
loss in the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from March 1964 to 
March 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied a compensable disability 
rating for hearing loss in the left ear.  

This matter was initially before the Board in August 2008, at 
which time it remanded the appeal for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.


FINDINGS OF FACT

At worst, the Veteran has Level VII hearing loss in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for hearing 
loss in the left ear have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of  
VCAA letters from the RO to the Veteran dated in September 
2003, November 2005, and August 2008.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his service-connection claim, (2) informing the Veteran about 
the information and evidence the VA would seek to provide, 
and (3) informing the Veteran about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in an August 2008 VCAA letter, the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such 
that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

Further, there is also a timing error with respect to the 
notice required under Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In that regard, with increased-rating claims, as 
the case here, the U.S. Court of Appeals for Veterans Claims 
(Court) recently held in Vazquez-Flores, supra, that, at a 
minimum, a 38 U.S.C.A. § 5103(a) notice requires that the 
Secretary notify the claimant that, to substantiate such a 
claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, the August 2008 VCAA letter of record shows compliance 
with all of the Vazquez-Flores elements as listed above.  
However, a timing error exists with the August 2008 Vazquez-
Flores letter in that the letter was not provided until after 
the rating decision on appeal.  

In both instances, the Court held in Pelegrini II, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, additional VCAA notice, particularly the 
August 2008 notice pertaining to Dingess, supra, and Vazquez-
Flores, supra, notice was provided after issuance of the 
initial AOJ decision.  However, both the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing additional VCAA notice required 
under Dingess and Vazquez-Flores in August 2008, the RO 
readjudicated the claim in a December 2008 SSOC.  Thus, the 
timing defect in the notice has been rectified in this case.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and all relevant 
VA treatment records.  The Veteran and his representative 
also submitted several statements, including a statement from 
a private physician, in support of his claim.  The VA also 
has provided the Veteran with two VA examinations dated in 
November 2003 and October 2008 in connection with his claim.  
Finally, the Veteran indicated in statements dated in August 
2008 and December 2008 that he has no additional evidence to 
submit.  Thus, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its August 2008 remand.  Specifically, the 
RO was instructed to provide the Veteran with VCAA notice 
pursuant to Vazquez-Flores, supra; and to provide the Veteran 
with a VA examination of his hearing to determine the current 
nature and severity of his left ear hearing loss.  The Board 
finds that the RO has complied with these instructions and 
that the VA examination report substantially complies with 
the Board's August 2008 remand instructions.  Stegall, 11 
Vet. App. at 268.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
September 2002) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

If impaired hearing is service-connected in only one ear, as 
is the case here, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of I, subject to the provisions of 38 C.F.R § 
3.383.  38 C.F.R. § 4.85(f).  

38 C.F.R. § 3.86(a) specifies that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 3.86(a).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

Here, the Veteran seeks a compensable disability rating for 
hearing loss in his left ear, which is currently evaluated as 
zero percent disabling under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85.  This rating is effective from October 1, 1976. 

In connection with his claim for a compensable rating for 
left ear hearing loss, the Veteran was afforded a VA 
audiology examination in November 2003.  At the time of the 
November 2003 examination, puretone thresholds for the left 
ear, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
LEFT
50
55
60
80
95

The average puretone threshold was 72.5 in the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in that ear.  The results were interpreted as showing 
mild to sloping to profound mixed hearing loss for the left 
ear.  

In this case, applying the results for the left ear from the 
November 2003 VA examination to Table VI yields a Roman 
numeral value of III.  Additionally, in accordance with 38 
C.F.R. § 4.85(f), the right ear receives a Roman numeral 
value of I as it is not service-connected, even though 
hearing loss also has been assessed in that ear.  Applying 
these values to Table VII, the Board finds that the Veteran's 
hearing loss would actually be evaluated as noncompensable 
(zero percent disabling), which is his current rating.  

However, because the November 2003 audiogram results for 
Veteran's left ear show that the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, 38 C.F.R. § 3.86(a) and Table 
VIA are applicable to the left ear.  In that regard, applying 
the results for the left ear from the November 2003 VA 
examination to Table VIA yields a Roman numeral value of VI 
for the left ear.  A Roman numeral value of I is applied to 
the right ear as indicated above.  Applying these values to 
Table VII, the Board finds that the Veteran's left ear 
hearing loss would still be evaluated as noncompensable (zero 
percent disabling), his current rating.  

The Veteran was afforded another VA audiology examination in 
October 2008.  At that time, puretone thresholds for the left 
ear, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
LEFT
60
65
70
85
100

The average puretone threshold was 80 in the left ear.  
Speech audiometry revealed speech recognition ability of 72 
percent in that ear.  A sloping moderate to severe/profound 
mixed hearing loss was found in the left ear.

In this case, applying the results from the October 2008 VA 
examination to Table VI yields a Roman numeral value of VI 
for the left ear.  A Roman numeral value of I is applied to 
the right ear as indicated above.  Applying these values to 
Table VII, the Board finds that the Veteran's left ear 
hearing loss would be evaluated as zero percent disabling, 
showing no worsening of his left ear hearing loss.  38 C.F.R. 
§ 4.7 

Here, the Board again notes that the October 2008 audiogram 
results for Veteran's left ear show that the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more; thus, 
38 C.F.R. § 3.86(a) is again applicable to that ear.  In that 
regard, applying the results from the October 2008 VA 
examination to Table VIA yields a Roman numeral value of VII 
for the left ear.  A Roman numeral value of I is applied to 
the right ear as indicated above.  Applying these values to 
Table VII, the Board finds that the Veteran's left ear 
hearing loss would still be evaluated as noncompensable (zero 
percent disabling), which is his current rating, and which 
again indicates no worsening of his left ear hearing loss.  
38 C.F.R. § 4.7.

Consequently, the preponderance of the evidence is against a 
compensable disability rating for the Veteran's left ear 
hearing loss.  38 C.F.R. § 4.3.  

The Board adds that there has never been an occasion since 
the effective date of his award when the Veteran's left ear 
hearing loss has exceeded the current rating assigned by the 
RO.  Thus, there is no basis for further "staging" of his 
rating.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the Veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  In fact, VA treatment records show only 
outpatient treatment, and even then, there is no indication 
of specific complaints of, or treatment for, hearing loss in 
the left ear.  


ORDER

A compensable disability rating for hearing loss in the left 
ear is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


